COOK, Judge
(dissenting):
I would answer the certified question in the negative and reverse the decision of the United States Navy Court of Military Review.
The court below held the transmittal portion of paragraph 85e, Manual for Courts-Martial, United States, 1969 (Revised edition), was satisfied as the record which contained the supervisory authority’s action was forwarded to the Judge Advocate General of the Navy. However, that court further held that the action did not sufficiently state the supervisory authority’s reason for his disagreement with the recommendations of the staff judge advocate. I disagree.
The staff judge advocate recommended that a portion of the sentence, including the adjudged bad-conduct discharge, be suspended. In my opinion, the supervisory authority succinctly stated his reason for disagreeing with this recommendation. He did not believe the nature of the offenses warranted a suspension of the sentence. Accordingly, I would hold that the supervisory authority complied with the requirement imposed by a majority of this Court in United States v. Dixson, 9 M.J. 72 (C.M.A.1980), and United States v. Keller, 1 M.J. 159 (C.M.A.1975).*

 I dissented in United States v. Dixson, 9 M.J. 72, 75 (C.M.A.1980), and United States v. Keller, 1 M.J. 159, 161 (C.M.A.1975), on the basis that paragraph 85c, Manual for Courts-Martial, United States, 1969 (Revised edition), did not impose the requirement envisioned by the majority.